Citation Nr: 1004534	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1950 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO granted the 
Veteran service connection for anxiety disorder and assigned 
an initial 10 percent rating from July 27, 2007.  

As the appeal of the Veteran's claim for an initial rating 
in excess of 10 percent for anxiety disorder emanates from 
the Veteran's disagreement with the initial 10 percent 
rating assigned following the grant of service connection, 
the Board has characterized the claim as for a higher 
initial rating, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected anxiety disorder has been 
manifested by occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal 
has been accomplished.

In this respect, through an August 2007 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  In addition, the 
Veteran was provided notice in the letter concerning the 
assignment of rating criteria and effective dates.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the August 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2007 
notice letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given a VA examination in May 2008; report of that 
examination is of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran 
and his representative, and document that the examiner 
conducted a full psychological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met. 38 C.F.R. § 
3.159(c)(4).  The Veteran has further been given the 
opportunity to submit evidence, and he and his 
representative have provided written argument in support of 
his claim.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  The Veteran stated in his initial 
July 2007 claim that he was not receiving any treatment for 
his anxiety disorder, and he further submitted a statement 
in November 2007 indicating that there is no outstanding 
evidence relevant to his claim.  Under these circumstances, 
the Board finds that VA has complied with all duties to 
notify and assist required under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his service-connected anxiety 
disorder is more disabling than reflected by the currently 
assigned 10 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings applies under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2009).

The RO assigned an initial disability rating of 10 percent 
for the Veteran's anxiety disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2009).  Under the General Rating 
Formula For Mental Disorders, to include anxiety disorder, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication. Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  It is necessary to evaluate a disability 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of a VA 
psychological examination conducted in May 2008.  Report of 
that examination reflects that the Veteran reported 
experiencing recurrent nightmares and emotional distress in 
response to hearing news about the war, as well as reduced 
interest in hobbies and activities.  He reported that he had 
a good relationship with his wife of 56 years and with his 
10 children and their families, whom he reported seeing 
several times each week.  The Veteran specifically stated 
that he had no history of problems in his marriage that he 
would attribute to military service.  He further reported 
that he was close with his brother, with whom he was able to 
discuss military experiences.  Although the examiner noted 
that the Veteran did not have many close relationships 
outside his extended family, he observed that the Veteran 
reported having no problems with making or keeping friends.  
The Veteran further stated that he attended church weekly 
and engaged in the hobbies of wine-making, landscaping, and 
watching television, although he reported an overall 
decrease in enjoyment of these hobbies over the past few 
years.  The examiner found the Veteran to be cooperative and 
relaxed with unremarkable psychomotor activity.  His mood 
was noted to be "good," with a normal affect.  His 
attention, orientation, thought process, and thought content 
were all found to be normal, and the examiner found no 
problems with the Veteran's judgment, intelligence, or 
insight.  The examiner noted that the Veteran complained of 
experiencing nightmares approximately once per month, 
although he related that he woke every night for unrelated 
reasons.  The examiner found the Veteran's anxiety disorder 
to cause no impairment in his activities of daily living.

Psychological testing revealed mild to moderate impairment 
of recent memory, with normal remote and immediate memory.  
Examination further revealed that the Veteran had mild to 
moderate re-experiencing of stressors, reporting intrusive 
thoughts approximately once per week in response to 
environmental cues such as watching news of current military 
engagements.  The examiner noted mild hyper-arousal and 
exaggerated startle response several times per month.  The 
examiner also reported that the Veteran displayed mild 
avoidance symptoms, including engaging in hobbies and 
avoiding depictions of combat on television.  Regarding 
occupational impairment, the examiner noted that the Veteran 
has been retired since 1994 and that he "denied any history 
of impairment in occupational functioning related to mental 
health symptoms during his 42[-]year history of working for 
the same employer."  The examiner found the Veteran to have 
mild social impairment consisting of reduced interest in 
social relationship and other hobbies and activities, 
although he was noted to maintain some involvement in 
hobbies as well as meaningful relationships with his family 
members.  The examiner further noted mild to moderate 
subjective distress, including distressing thoughts about 
trauma and monthly nightmares.  He assigned a Global 
Assessment of Functioning (GAF) score of 68 and concluded 
that the Veteran did not display symptoms causing occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks; he found instead 
that the signs and symptoms of the Veteran's anxiety 
disorder were transient or mild and resulted in mild 
decrease in work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress.

Here, following its review of the medical evidence of 
record, the Board finds that, for the entirety of the appeal 
period, the Veteran's service-connected anxiety disorder 
warrants an initial disability rating of no more than 10 
percent.  In so concluding, the Board finds persuasive the 
May 2008 VA psychologist's report of examination, in which 
the examiner did not find that the Veteran had symptoms such 
as depressed mood, suspiciousness, panic attacks, or chronic 
sleep impairment due to his service-connected anxiety 
disorder.  The Veteran reported instead that although he 
suffered from sleep interruption nightly, it was due to 
combat-related nightmares only approximately once per month, 
and he was not otherwise troubled by emotional distress upon 
waking in the night.  The Veteran was also noted to have a 
close relationship with his brother, his wife of 56 years, 
his 10 children, and his large extended family, with whom he 
reported visiting several times each week.  He also reported 
attending church and making wine.  The examiner concluded 
that the Veteran did not display occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to symptoms of his anxiety disorder; 
he found instead that the signs and symptoms of the 
Veteran's anxiety disorder were transient or mild and mildly 
decreased work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress.  The Board notes that these documented symptoms more 
closely align with the criteria for a 10 percent disability 
rating, discussed above.  The Veteran does not experience 
any symptom contemplated by the criteria for higher ratings, 
such as the criteria for a 30 percent rating or higher, due 
to his service-connected anxiety disorder.

In its analysis, the Board has considered the GAF score of 
68 assigned to the Veteran by the May 2008 VA examiner.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Regardless, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the score must 
be considered in light of the actual symptoms of the 
Veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the DSM-IV identifies 
scores in the range of 61-70 as "mild symptoms" such as 
depressed mood and mild insomnia with some difficulty in 
social, occupational, or school functioning but with the 
ability to maintain some meaningful interpersonal 
relationships.  The Board finds, however, that this score 
does not coincide with his stated symptoms of anxiety 
disorder or with the symptoms documented at the May 2008 
examination.  In this case, the Veteran has been found to 
have mild social impairment but has also stated that he has 
a close relationship with his brother, his wife of 56 years, 
and other family members.  He also specifically stated that 
his anxiety disorder has not caused any problems in his 
relationship with his wife.  Similarly, the Board 
acknowledges that the Veteran is no longer working but notes 
that the Veteran himself has reported that he is currently 
retired and, while he was working, never experienced any 
adverse occupational functioning due to his anxiety 
disorder.  In this case, notwithstanding the May 2008 
psychologist's GAF score assignment, the Board reiterates 
that the Veteran's assigned GAF score is not dispositive of 
the evaluation and must be considered in light of the actual 
symptoms of his disorder.  In this case, the Board has found 
that the Veteran's symptomatology, as discussed above, is 
best approximated and appropriately compensated by the 10 
percent rating currently assigned.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claim for a 
higher initial rating for his service-connected anxiety 
disorder.  While the Board does not doubt the sincerity of 
the Veteran's belief that his disability is more severely 
disabling than reflected in the current rating, as a lay 
person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, with regard to the contentions of the 
Veteran's representative as set forth in the September 2009 
VA Form 646 (Statement of Accredited Representative in 
Appealed Case) specifically regarding the adequacy of the 
May 2008 VA examination, the Board finds that the examiner 
specifically considered both the social and occupational 
effects of the Veteran's service-connected anxiety disorder 
on the Veteran's functioning.  Even the Veteran informed the 
examiner that the anxiety disorder had had no adverse effect 
on occupational functioning.  Additionally, the examiner's 
report details every complaint and finding necessary to 
apply the rating criteria and--contrary to the 
representative's claim--assigns a GAF score.  The examiner 
also provided an opinion on occupational impairment, stating 
that no impairment was noted.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected anxiety 
disorder has otherwise rendered impractical the application 
of the regular schedular standards.  To the contrary, the 
Veteran clearly stated at his May 2008 VA examination that 
he was retired from work and, prior to his retirement, had 
never experienced any adverse effects on occupational 
functioning due to his anxiety disorder.  Thus, the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 
4.1 (2009).  Thus, based on the record before it, the Board 
does not find that the medical evidence demonstrates any 
unusual disability with respect to the claim that is not 
contemplated by the rating schedule.  The symptoms the 
Veteran experiences are those specifically contemplated by 
the rating schedule.  Thun v. Peake, 22 Vet. App. 111 
(2008).  As a result, the Board concludes that a remand to 
the RO for referral of the rating issue to the VA Central 
Office for consideration of extra-schedular evaluation is 
not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected anxiety disorder warrants an 
initial rating of no more than 10 percent.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9413 (2009).  This is so 
for the entirety of the appellate period.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
anxiety disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


